                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM O’BRIEN ,                                         CIVIL ACTION
                Plaintiff,

               v.

 DEPARTMENT OF JUSTICE,                                    NO. 19-1262
               Defendants.

                                          ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of Plaintiff’s Motion

for Summary Judgment and briefing in support (ECF No. 12), Defendant’s Motion to Dismiss

and briefing in support (ECF No. 11), Plaintiff’s Response thereto (ECF No. 13), and

Defendant’s Consolidated Reply (ECF No. 16), IT IS ORDERED that Defendant’s Motion is

GRANTED, Plaintiff’s motion is DENIED AS MOOT and the case is DISMISSED

WITHOUT PREJUDICE.



                                                   BY THE COURT:

                                                   /s/Wendy Beetlestone, J.


                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
